DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al. (WO2017060646, cited in IDS, with reference to translation) in view of Brandl et al. (DE102009017776, cited in IDS, with reference to translation) and Bulumulla et al. (U.S. PGPub 2017/0369188).
Claim 1: Cornu et al. discloses a method for fabricating a structural assembly, the method comprising: producing a first member (a rigid element, e.g. 30 - Fig. 4), the first member comprising a bond surface (upper surface) and a plurality of protrusions (36) extending from the bond surface, wherein a length of each of the protrusions from the bond surface is less than or equal to 2 mm (paragraph 41); providing a second member (a thermoplastic composite element - paragraph 33), the second member comprising a fibre-reinforced composite material (paragraph 34), the fibre-reinforced composite material comprising a plurality of elongate fibres embedded in a polymer matrix (Id.); disposing a layer of a bond compound between the second member and the bond surface and the protrusions of the first member, 
The first member may be produced in many different ways (paragraphs 11, 62), but additive manufacturing is not disclosed. However, Brandt et al. discloses a similar method wherein the protrusions, as well as the first member, are made by additive manufacturing (paragraphs 8-9, 11, and 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the first member by additive manufacturing since it is quick, inexpensive, and flexible (Id.).
Cornu et al. implies that the method is useful in the aeronautical industry (paragraph 4), but not that the first member is at least a part of an aircraft door hinge assembly; and the second member is at least a part of an aircraft door. However, Bulumulla teaches that it is known to attach aircraft door hinges to composite door assemblies (e.g. paragraph 34). The examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed method on a part of an aircraft door hinge assembly and at least a part of an aircraft door in order to have improved the attachment for the predictable result of an enhanced fixation between the composite door and the hinge (MPEP 2143 I. D.). The examiner notes that as used below, reference to “first member” and “second member” will equally refer to an aircraft door hinge assembly and at least part of an aircraft door in view of Bulumulla.
Claim 2: The method further comprises heating the second member so as to cause the polymer matrix to soften; the step of forcing the second member against the bond surface and the protrusions of the first member is performed during the step of heating; and the step of causing the polymer matrix to harden comprises cooling the second member (Cornu, paragraphs 9, 34, 45, 47). 
Claim 3: A length of each of the protrusions from the bond surface is less than or equal to 1 mm (paragraph 41).
Claims 5-6: The method further comprises heating the second member and the bond compound to cause both the polymer matrix and the bond compound to soften; 
Claim 9: The temperature to which the second member is heated is less than a melting point of the first member (the first member may be made from titanium alloy, which would have a significantly higher melting temperature than any thermoplastic polymer used in the second member - paragraph 35).
Claim 10: The polymer matrix is a thermoplastic polymer (paragraph 34).
Claim 12: The protrusions are pyramids (paragraph 19, 40).
Claim 13: The first member comprises a titanium alloy (paragraph 35).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al., Brandl et al., and Bulumulla et al.  as applied to claim 1 above, and further in view of Takeuchi et al. (U.S. PGPub 2015/0064409, equivalent to EP2832526 cited in IDS).
Referring to Cornu et al., when the first member is fixed to the second member, at least some of the elongate fibers are positioned in gaps between the protrusions (paragraph 46). It is also understood that at least some of the elongate fibers would be spaced apart from (i.e. not directly contacting) the protrusions. Cornu et al. does not disclose the length of the fibers. However, Takeuchi et al. teaches a similar method wherein the elongate fibers have lengths of greater than 50 mm (i.e. continuous - paragraph 35, or within 100mm - paragraph 37), or the elongate fibers have lengths of less than or equal to 50 mm (paragraph 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used fibers in the claimed length ranges in order to have minimized thermal shrinkage and/or ensure sufficient contact with the metal member (Id.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cornu et al., Brandl et al., and Bulumulla et al.  as applied to claim 10 above, and further in view of Krause et al. (U.S. PGPub 2005/0042456, cited in IDS).
Cornu et al. cites polyamide as an exemplary matrix material, but not polyaryletherketone. However, Krause et al. teaches a similar method wherein the polymer matrix may be one of many thermoplastic polymers including polyamide or polyether ketone (a type of polyaryletherketone - In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, page 7, lines 27-28 and page 26, lines 19-29, Applicant has not cited any criticality for the claimed limitation.

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive.
Applicant appears to have mischaracterized the examiner’s rejection in stating that “in reference to claim 4 the Office alleges that the layer of bonding compound is the matrix disclosed by Cornu et al.”. The examiner did not allege that the claimed bonding layer is equivalent to the matrix material. As cited in the rejection, paragraphs 13 and 63 of Cornu appears to clearly disclose a separate bonding layer in the form of a thermoplastic film “between the two elements”. The film is used to improve the adhesion between layers, and so it is unclear how the inclusion of such a film would serve to create a “less strong joint”. The film is also made of the same material as the thermoplastic matrix of the composite element as claimed in claim 6. Thus, it appears that the remainder of Applicant’s argument is moot. In this case, arguments regarding the obviousness of adding a bonding layer would not apply as the bonding layer is disclosed directly by the primary reference Cornu in addition to the other claimed features. Brandl is merely cited to teach the obviousness of additive manufacturing, and Bulumulla is cited to show that a specific component such as an aircraft door assembly may lend itself well to the technique or Cornu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726